                                                                            FILED
                            NOT FOR PUBLICATION
                                                                             MAY 24 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANA SYRIA, individually and on behalf           No.    18-35678
of all others similarly situated,
                                                 D.C. No. 2:17-cv-01139-TSZ
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

ALLIANCEONE RECEIVABLES
MANAGEMENT, INC.; TRANSWORLD
SYSTEMS, INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                        Argued and Submitted May 14, 2019
                               Seattle, Washington

Before: HAWKINS, W. FLETCHER, and BENNETT, Circuit Judges.

      Dana Syria (“Syria”) appeals the denial of her motion to remand and the

adverse grant of summary judgment on her Washington Consumer Protection Act

(“CPA”), Wash. Rev. Code § 19.86 et seq., claims. We have jurisdiction under 28


      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
U.S.C. §§ 1291 and 1453(c). We review de novo, Roth v. CHA Hollywood Medical

Center, L.P., 720 F.3d 1121, 1124 (9th Cir. 2013); Gordon v. Virtumundo, Inc., 575

F.3d 1040, 1047 (9th Cir. 2009), and affirm.

      1. There was no error in denying Syria’s motion to remand. The court did not

abuse its discretion by striking documents that Syria failed to rely upon in her motion.

See Hambleton Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1224 n.4 (9th

Cir. 2005) (“A district court’s grant of a motion to strike is reviewed for an abuse of

discretion.”). Syria did not bring to the court’s attention any other documents that

triggered 28 U.S.C. § 1446(b)(3)’s removal clock.

      2. There was no error in granting AllianceOne Receivables Management, Inc.’s

(“ARMI”) motion for summary judgment. With regard to Syria’s per se CPA claim,

even assuming her legal financial obligation constitutes a “claim” under the

Washington Collection Agencies Act, Wash. Rev. Code § 19.16.100 et seq., the

challenged transaction fee is expressly authorized by Wash. Rev. Code § 3.02.045(1).

With regard to Syria’s stand-alone CPA claim, it was not unfair or deceptive for

ARMI to charge the transaction fee where it informed Syria of the fee and offered her

reasonable alternative payment options free of charge.         See Merriman v. Am.

Guarantee & Liab. Ins. Co., 396 P.3d 351, 368 (Wash. Ct. App. 2017) (an act or

practice is not unfair under the CPA if the consumer can avoid the injury).


                                           2
      3. Syria’s motion to certify questions to the Washington Supreme Court is

denied.

      AFFIRMED.




                                      3
